Citation Nr: 1209072	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-26 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for right hallux valgus and hammertoes.

3.  Entitlement to an initial compensable rating for left hallux valgus and hammertoes.

4.  Entitlement to an initial compensable rating for residuals of a right clavicle fracture with internal fixation.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1988 to May 1992 and from March 1996 to May 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran failed to appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The claim of service connection for sarcoidosis has been raised by the record and the claim is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Tinnitus is related to noise exposure in service.

2.  Right hallux valgus is asymptomatic, which does not more nearly approximate or equate to resection of the head of the metatarsal or severe impairment equivalent to amputation of the great toe with hammertoes from the 2nd to the 5th toes.

3.  Left hallux valgus is asymptomatic, which does not more nearly approximate or equate to resection of the head of the metatarsal or severe impairment equivalent to amputation of the great toe with hammertoes from the 2nd to the 5th toes. 

4.  The residuals of a right clavicle fracture with internal fixation equates to painful motion due to a healed injury.


CONCLUSION OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an initial compensable rating for right hallux valgus under Diagnostic Code 5280 have not been met; the criteria for an initial, 10 percent rating for hammertoes from the 2nd to the 5th toes under Diagnostic Code 5282 have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5280, 5282 (2011).

3.  The criteria for an initial compensable rating for left hallux valgus under Diagnostic Code 5280 have not been met; the criteria for an initial, 10 percent rating for hammertoes from the 2nd to the 5th toes under Diagnostic Code 5282 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5280, 5282 (2011). 

4.  The criteria for a 10 percent rating for residuals of right clavicle fracture with internal fixation have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  








The RO provided pre-adjudication VCAA notice by letter, dated in July 2008.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

On the claim of service connection for tinnitus, as for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

On the claims for increase, where, as here, service connection has been granted and the initial disability rating has been assigned, a claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  





Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the initial claims for increase.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and afforded the Veteran VA examinations in September 2008 for the tinnitus and in October 2008 for the disabilities of the toes and the clavicle. 

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § § 1110 and 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). The record does not show that the Veteran was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 


Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F. 3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board).) 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The service treatment records show that the Veteran's hearing was tested numerous times during both periods of active service from June 1988 to May 1992 and from March 1996 to May 2008.  On all occasions, the Veteran's hearing was normal by VA standards.  38 C.F.R. § 3.385.




In his second period of active duty, upon returning from Iraq in August 2005, the Veteran stated that he had ringing in his ears during and after his deployment to Iraq.  

In March 2008, on examination for a Medical Board, the examiner noted that the Veteran had ringing in his ears and the examiner made a notation to refer the Veteran to an audiologist for tinnitus.

After service on VA examination in September 2008, audiometric testing revealed normal hearing with 100 percent speech recognition.  The Veteran did report symptoms of tinnitus in the form of a high pitched ringing sound and in-service noise exposure to small arms fire and to the noise from artillery and tanks.  The VA examiner did not report whether the Veteran had tinnitus or not.

Analysis

To establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted. 

Tinnitus is a condition under case law, where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent).  





See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

The Board finds that the Veteran is competent to describe ringing in his ears and his testimony is credible that the ringing in his ears began in service.  Thus, the evidence establishes that the Veteran currently has tinnitus. 

The remaining question is whether service connection may be granted when the disability is first diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disabilities were incurred in service.  38 C.F.R. § 3.303(d).

The Board finds the Veteran's statements are credible as to noise exposure in service and as to symptoms of tinnitus during service.  

Furthermore, the service treatment records document tinnitus in the second period of service starting with the positive answer the Veteran gave in his post- deployment health assessment in August 2005.  In addition, the Veteran reported tinnitus on his examination for the Medical Board in March 2008.

As the Veteran's lay statements are competent and credible with regard to noise exposure in service and in describing tinnitus in service and since service, and with evidence of current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity, all the elements of service connection have been met and service connection is established.  






See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

Claims for Increase 

General Principles for an Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.






The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59.

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  DeLuca at 206.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Ratings for Hallux Valgus 

Diagnostic Criteria

The right and left hallux valgus are currently rated as noncompensable under Diagnostic Code 5280.  Under Diagnostic Code 5280, a maximum rating of 10 percent rating is assigned if there has been an operation and resection of the metatarsal head, or if the hallux valgus is severe, that is, equivalent to amputation of the great toe. 





Other potentially applicable rating criteria are covered by Diagnostic Code 5278 (claw foot), Diagnostic Code 5282 (hammertoes), and Diagnostic Code5284 (other foot injury). 

Under Diagnostic Code 5278, a 10 percent rating is warranted for pes cavus (unilateral or bilateral) with the great toe dorsiflexed, some limitation of dorsiflexion at ankle, and definite tenderness under metatarsal heads.  

Under Diagnostic Code 5282, the criteria for a 10 percent rating, the maximum rating, are hammertoe deformity of all toes of the foot without claw foot.

Under Diagnostic Code 5284, the criterion for a 10 percent rating is a moderate foot injury.  Twenty percent is awarded for a moderately severe injury and 30 percent is awarded for a severe injury.  

Facts

The service treatment records show that the Veteran fractured his right foot and in a separate incident he fractured his left foot.  In 2001, hammertoes were noted. 

On VA examination in October 2008, the VA examiner noted that the Veteran injured each foot at different times, but there had not been any surgical treatment.  The Veteran stated he could not stand for more than 30 minutes without his feet hurting, but there was not much pain in the toes, and walking more than a mile aggravated his feet.  The Veteran stated that he had no problem sitting or lying down.  There was no swelling or numbness.  The Veteran did not use any assistive devices, shoes, or inserts.  The Veteran stated that his feet had no occupational effect and did not restrict his activities of daily living.  There had been no flare- ups of pain.





The VA examiner noted hammertoes on each foot from the 2nd to the 5th toes.  The range of motion of each foot was normal.  There was no change with repetitive motion.  There was no pain upon manipulation of the feet.  The Veteran had normal stance, walk, and weight bearing.  The right and left ankle examinations were normal.  There were no calluses or ulcerations.  The X-rays showed mild hallux valgus of each foot and hammertoes of each foot, from the 2nd to 5th toes.  The diagnosis was moderate hallux valgus and mild metatarsus primus adductus of each foot and hammertoes.

Analysis

There is no evidence, and the Veteran does not contend, that he has undergone surgery with resection of the head of the metatarsal head of either foot. 

Also, while the Veteran has complained of pain, the hallux valgus deformities are not so severe as to more nearly approximate or equate to amputation of either great toe.  

In addition, considering the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, there is no limitation of motion of the toes or the foot as a result of the hallux valgus of either foot.  In this case, there are no findings such as swelling, muscle spasm, pain upon manipulation, or satisfactory evidence of painful motion of either great toe to warrant a compensable rating under Diagnostic Code 5280.

As to Diagnostic Code 5278, the Veteran does not have a great toe that is dorsiflexed or is there any limitation of dorsiflexion at the ankle or definite tenderness under the metatarsal heads.  Absent evidence of such symptomatology or equivalent symptoms, a rating under Diagnostic Code 5278 is not warranted.  






The Veteran does have hammertoes from the 2nd to the 5th toes on each foot, which more nearly approximates the criteria for a separate 10 percent rating for each foot under Diagnostic Code 5282, and the 10 percent rating is the maximum schedular rating under Diagnostic Code 5282.

Under Diagnostic Code 5284, the hallux valgus with residuals of either foot did not affect limitation of motion of either ankle, cause any additional functional loss of either ankle or any other impairment of the overall function of either foot that more nearly approximates or equates to a moderately severe foot impairment of either foot under Diagnostic Code 5284 as there is no painful motion, swelling, instability, weakness, or fatigue after rest or walking, and no difficulties in performing occupational activities and no time lost from work, and the Veteran walked normally without impairment, limp, or signs of antalgia. 

For this reason, the criterion for a rating under Diagnostic Code 5284 for either foot has not been met at any time during the appeal period.

There are no other potentially applicable Diagnostic Codes to rate the disabilities and there is no basis for staged ratings for the claims. 

Rating for Residuals of a Right Clavicle Fracture

Diagnostic Criteria

The residuals of a right clavicle fracture with internal fixation is rated under Diagnostic Codes 5201(limitation of motion of the shoulder) and 5203 (impairment of the clavicle or scapula).  

The evidence establishes that the Veteran is right handed and therefore his right arm is his major extremity.




Limitation of motion of the arm is rated under Diagnostic Code 5201.  There is no 10 percent rating for the major extremity based on limitation of motion of the arm.  Under Diagnostic Code 5201, the criterion for the minimal compensable rating, 20 percent, is limitation of motion of the arm at shoulder level, that is, to 90 degrees of flexion or abduction.  Limitation of motion of the major extremity to midway between the side and shoulder level, that is, to 45 degrees, warrants a 30 percent rating.  Limitation of motion of the major extremity to 25 degrees from the side warrants a 40 percent rating. 

Normal range of motion of the shoulder is zero degrees to 180 degrees of flexion and abduction, 0 degrees to 90 degrees on internal rotation, and 0 degrees to 90 degrees on external rotation.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5203, impairment of the clavicle, a 10 percent rating requires malunion of the clavicle or nonunion of the clavicle without loose movement.  The criteria for a 20 percent rating are nonunion of the clavicle with loose movement or dislocation of the clavicle.

Facts

The service treatment records document fracture of the right clavicle with surgery on two different occasions, including open reduction and internal fixation with a plate and eight screws.  The disability is rated as noncompensable. 

On VA examination October 2008, the Veteran described pain at the site of the fracture.  The Veteran did not require the use of an assistive device for the right upper extremity or did the condition affect him in his occupation or activities of daily living.  He denied additional limitations due to flare-ups.  Examination of the right clavicle showed a 4.5 inch well-healed non-tender scar.  There was no functional limitation.  




Examination of the right shoulder did not show any abnormality, deformity, swelling, or palpable tenderness.  Abduction was from 0 to 120 degrees with pain.  Flexion was from 0 to 150 degrees with pain.  Internal and external rotations were both from 0 to 80 degrees without pain.  There was no change noted with repetitive movement.  X-rays showed old healed fractures of the right clavicle. 

Analysis

As the evidence does not show ankylosis or impairment of the humerus, or scapula, Diagnostic Codes 5200 and 5202 are not applicable.

Also, the evidence does not show nonunion of the clavicle to warrant a rating percent under Diagnostic Code 5203. 

Under Diagnostic Code 5201, the criterion for a 20 percent rating is limitation of flexion or abduction to 90 degrees, that is, to shoulder level.  Based on the evidence of record, at the VA examination in October 2008, flexion was to 150 degrees and abduction was 120 degrees.  Considering 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), the flexion to 150 degrees and abduction to 120 degrees do not more nearly approximate or equate to limitation of either flexion or abduction to 90 degrees or shoulder level under Diagnostic Code 5201.

Nevertheless, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

As the Veteran's clavicle disability is rated under Diagnostic Code 5203, which provide a minimum compensable rating of 10 percent, and the evidence shows pain at the fracture site with movement with an otherwise healed clavicle, a 10 percent rating for the clavicle disability is warranted under 38 C.F.R. § 4.59.  



Therefore the Veteran meets the criteria for a 10 percent rating, but not higher, under 38 C.F.R. § 4.59.

For the reasons explained above, the Veteran meets the criteria for a 10 percent rating and the preponderance of the evidence is against a rating greater than 10 percent, and the benefit of the doubt rule does not apply for a rating higher than 10 percent.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  



In other words, the Board finds that the rating criteria reasonably describe the hallux valgus disabilities under Diagnostic Codes 5280 and 5282, applying 38 C.F.R. §§ 4.40, 4.45, and the residuals of the right clavicle fracture under Diagnostic Codes 5201 and 5203, applying 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.

ORDER

Service connection for tinnitus is granted.

An initial compensable rating for right hallux valgus under Diagnostic Code 5280 is denied.  An initial, 10 percent rating for hammertoes of the right foot under Diagnostic Code 5282 is granted, subject to the law and regulations, governing the payment of monetary benefits.

An initial compensable rating for left hallux valgus under Diagnostic Code 5280 is denied.  An initial, 10 percent rating for hammertoes of the left foot under Diagnostic Code 5282 is granted, subject to the law and regulations, governing the payment of monetary benefits. 

An initial rating of 10 percent for residuals of a right clavicle fracture with internal fixation is granted, subject to the law and regulations, governing the payment of monetary benefits.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


